
	

114 S1497 IS: To exempt the Indian Health Service, the Bureau of Indian Affairs, and certain other programs for Indians from sequestration. 
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1497
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2015
			Mr. Tester (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To exempt the Indian Health Service, the  Bureau of Indian Affairs, and certain other programs for
			 Indians from sequestration. 
	
	
		1.Sequestration exemption for certain Indian programs
			(a)In general
 Section 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905) is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following:
					
 (k)Indian Health Service and other Indian programsThe following programs shall be exempt from reduction under any order issued under this part:All programs administered by the Bureau of Indian Affairs.Indian health facilities (75–0391–0–1–551).Indian health services (75–0390–0–1–551).All programs under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).. (b)Technical and conforming amendmentSection 256(e) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 906(e)) is amended—
 (1)in the subsection heading, by striking Indian Health Services and Facilities,; and (2)in paragraph (2)—
 (A)by striking subparagraphs (C) and (D); and (B)by redesignating subparagraph (E) as subparagraph (C).
					
